Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group I and a single disclosed species in the reply filed on 08/02/2021 is acknowledged.  After further review of the case and the search result, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leban et al. WO 2012/101261 A1.  Cited reference teaches the following compound that is almost the same as applicants when applicants formula (I) has the following substituents: Ar = phenyl substituted by halogen; Z = -CO-O-CH3; Y = CF3; n = 0; and R1 = CH2-CHR3—OH.


    PNG
    media_image1.png
    264
    649
    media_image1.png
    Greyscale

The prior art compound is also IL-7 and IFN-gamma inhibitor that used for treating autoimmune diseases and chronic inflammation that is the same as applicants.  The only difference between applicants and the prior art compound is the definition of variable R3 in the definition of R1.  

    PNG
    media_image2.png
    171
    267
    media_image2.png
    Greyscale


R1 = CH2CH(CH3)-OH).  The prior art compound as shown above disclose a compound with R3 = H (i.e. R1 – CH2-CH2-OH). 
Thus, the only difference between applicants and the prior art compound is the presence or absence of a methyl group.
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 03/05/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Objection
7.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
		 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 9, 2021